Citation Nr: 1424051	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  01-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date prior to June 20, 2009, for the grant of Dependents Educational Assistance (DEA) benefits.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 1981.  This case has a long and complex procedural history, originating from an October 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.  During the appeal, the Veteran was granted TDIU and DEA benefits, effective June 20, 2009.  See September 2009 and March 2010 rating decisions.  He contested the effective date of both awards.  Those issues were denied by Board of Veterans' Appeals (Board) in a September 2012 decision that the Veteran appealed to the United States Court of Appeals for Veterans Claims, which, in a May 2013 order, granted the parties' joint motion for remand, vacating the Board's September 2012 decision as to his TDIU and DEA benefits claims.  


FINDINGS OF FACT

1.  The Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities more than one year before filing for TDIU.

2.  The Veteran's claim for DEA benefits is derived from his TDIU claim and, thus, both awards must share the same effective date.


CONCLUSIONS OF LAW

An earlier effective date for the award of TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).

2.  An earlier effective date for the award of DEA benefits is not warranted.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of its discussion, the Board recognizes that VA has a duty to notify a clamant of the requirements for establishing entitlement to benefits, as well as a duty to assist with the development of the record.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the Veteran has not alleged, and the record has not otherwise revealed, any failure to notify or any outstanding evidence that is necessary to resolve his claims.  Moreover, as a combined schedular 100 percent rating is effective August 25, 2008, and as the Veteran asserts that the impact of his disabilities affecting his employment has been consistent for many years prior to that date, the application of the law to the undisputed facts is dispositive of those issues.  As such, no further discussion of VA's duties to notify and assist is required.  Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran seeks an effective date earlier than June 20, 2009, for TDIU and DEA benefits.  Notably, with respect to the unemployability award, the parties to the joint motion have agreed that the Veteran "may be entitled to an effective date as early as November 2008," while he himself has contended in prior documents of record that he has been incapable of gainful employment since the 1990s.  See April 2003 Veteran's Statement (noting inability to work fulltime since June 1997); December 2008 VA Examination Report (attesting to employment struggles since 1996). Tellingly, none of these professions of longstanding unemployability has acknowledged that the Veteran has been assigned a 100 percent combined schedular disability rating, effective August 25, 2008.  It follows that, as his claim for TDIU has been predicated on his service-connected disabilities in the aggregate, he is not entitled to such an award for the period in which he has had a total combined schedular rating as this represents the greater benefit.  38 C.F.R. § 4.16(a) (2013).  

Nor is the Veteran entitled to TDIU for any other period on appeal.  Despite his assertions of unemployability extending back to the 1990s, applicable law is clear that the effective date of an increased rating shall be the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  A claim for an increased rating encompasses a claim for TDIU.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, where, as here, TDIU entitlement arose more than a year before the Veteran's TDIU claim, the effective date of the award may not precede the date of that claim.  38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  

The Board has also considered whether to infer an earlier TDIU claim during the period in which the Veteran was pursing higher individual disability ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, by granting less than total schedular ratings during this period, VA has implicitly denied TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011).  The Veteran has not alleged clear and unmistakable error in any such VA decision and thus, none may serve as a basis for assigning an earlier effective date of TDIU.  Further, having thus established that an earlier effective date of TDIU is not warranted, the Board is without discretion to grant the other issue on appeal.  Indeed, as has been expressly recognized by the parties to the Joint Motion, the Veteran's DEA claim is "derived" from his TDIU claim and thus both issues share the same effective date.  See Joint Motion at 6; see also 38 C.F.R. § 3.807(a) (2013).  It follows that his DEA benefits claim must also be denied.


ORDER

An effective date prior to June 20, 2009, for the award of TDIU is denied.

An effective date prior to June 20, 2009, for the award of DEA benefits is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


